--------------------------------------------------------------------------------

Exhibit 10.8.1


EMPLOYMENT TERMINATION AGREEMENT
(the “Agreement”)


          THIS EMPLOYMENT TERMINATION AGREEMENT, which is effective as of
December 31, 2008, is made and entered into by and between MabCure Inc.,
(“MabCure”), and Dr. Elisha Orr, an individual having an address at 23 Greenhill
Road, Leicester LE2 3DN, England (“Executive”).

          WHEREAS Executive was employed by MabCure until December 31, 2008 as
MabCure’s Chief Scientific Officer pursuant to an employment agreement dated
July 7, 2008 (“Employment Agreement”), at which time Executive was retained as a
consultant by MabCure N.V., MabCure’s Belgian subsidiary, pursuant to a
management services agreement;

          WHEREAS the parties wish to agree upon the terms of Employee’s
termination of employment; and

          WHEREAS MabCure and the Executive agree to waive the notice of
termination period set forth in Article 3 of the Employment Agreement;

          NOW THEREFORE, in consideration of the terms of this Agreement, the
parties agree as follows:

          1. Executive acknowledges that any and all monies due and owing to him
from MabCure, including, without limitation, any and all compensation, bonuses,
vacation accruals, benefits, or other payments due to him from MabCure, have
heretofore been unconditionally paid by MabCure or waived by the Executive, and
MabCure has satisfied each and every obligation owing to Executive, except for
compensation due to Executive for services rendered in 2008 in the amount of
US$67,365.61.

          2. The parties acknowledge and agree that the representations,
warranties covenants, obligations, and liabilities of the Executive under any
and all of Sections 1.4, 3.5, 3.8, and 4.1 through 4.4 of the Employment
Agreement survive the termination of the Employment Agreement.

          3. The parties agree that this Agreement constitutes the final and
binding agreement regarding Executive’s employment and termination of
employment, and shall supersede any and all other agreements, whether written,
oral or implied, regarding Executive’s employment and termination from such
employment.

          4. Executive and MabCure hereby release and forever discharge each
other and each of their respective partners, subsidiaries, affiliates and any
and all of their officers, directors, employees and agents from any and all
claims, demands, actions, causes of action or suits at law or in equity of
whatsoever kind or nature relating to Executive’s employment and/or the
cessation of his employment with MabCure. Notwithstanding the foregoing, the
parties, and each of them, reserve the right to pursue appropriate legal and
equitable remedies in the event of any breach of this Agreement or of any
obligations created hereunder.

          5. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to the conflicts of laws
provisions thereof. Any dispute arising from or in connection with this
Agreement shall be submitted to binding arbitration to take place in New York
pursuant to the rules and regulations of the American Arbitration Association.

          IN WITNESS WHEREOF the undersigned, by their duly authorized
representatives, have signed this Agreement.

MabCure Inc.      Dr. Elisha Orr                   Name: Dr. Amnon Gonenne  
Name: Dr. Elisha Orr   Title: CEO   Date:   Date:      


--------------------------------------------------------------------------------